Citation Nr: 1201246	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for lumbar disk disease, claimed as cervical, thoracic and lumbar condition.  During an October 2011 hearing before the undersigned Veterans Law Judge, the Veteran's representative clarified that the Veteran was claiming service connection for a disability of his lumbar spine, not his cervical or thoracic spine.  (Transcript at page 26.)

The RO is Nashville, Tennessee, has jurisdiction of the Veteran's claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Veteran contends that while on active duty, he received treatment and X-rays at Fort Campbell for a low back injury incurred during a parachute jump.  An October 2010 Deferred Rating Decision requested that any and all available outpatient treatment reports and diagnostic tests from January 1966 to January 1967 at Fort Campbell be obtained.  Documentation in the claims file indicates that VA subsequently asked the National Personnel Records Center (NPRC) to "search for any additional treatment records."  However, VA did not specifically request that NPRC search for the identified Fort Campbell records.  Similarly, VA failed to contact Fort Campbell directly for the identified records.  In light of the Veteran's testimony, such records would be potentially relevant to this claim.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The report of a January 2009 VA examination provides that no medical records were sent for review.  Thus, the examiner was unable to review the Veteran's service treatment records, which are of record.  The examiner stated that a January 2009 VA MRI showed lumbar disk disease with diffuse disc bulge, but was unable to review the MRI findings in detail.  The examiner stated in essence that without service treatment records, it would be speculative to conclude that the Veteran's current diagnosis of lumbar disk disease was or was not related to his claimed inservice parachute injury.  In so concluding, the examiner ignored the Veteran's testimony of continuity of symptomatology since the claimed inservice injury.  

The Board finds that the January 2009 VA medical opinion is inadequate.  The Court of Appeals for Veterans Claims (Court) has made it clear that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

During the October 2011 hearing, the Veteran submitted an April 2010 unsigned statement from a fellow serviceman who stated that the Veteran had hurt his back during a routine jump at Fort Campbell on or about May or June 1966.  He also submitted January 2011 private medical records that provide a pertinent past medical history of chronic back pain from fracture from jumping from a plane while in the Army.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all available outpatient treatment reports and diagnostic tests dated from January 1966 to January 1967 from Fort Campbell, Kentucky, from all appropriate sources.  Positive and negative responses should be documented. 

2.  Then, forward the Veteran's claims folder to the examiner who conducted the January 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the Veteran's service treatment records (including any records received from Fort Campbell), the January 2009 VA examination report, the April 2010 statement from a fellow serviceman, the January 2011 private medical records, and the Veteran's testimony of continuity of symptomatology since the claimed active duty low back injury.  The examiner is asked to address whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability, to include lumbar disk disease, is causally related to any complaints, symptoms, findings or diagnoses that may be reflected in the Veteran's service medical records (including any records received from Fort Campbell), or to the claimed active duty low back injury.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


